Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-20-00031-CR

                                         IN RE Kevin DEBNAM

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 5, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 21, 2020, relator filed a petition for writ of mandamus and an application for

leave to file the petition. We deny as moot relator’s application because leave is not required to

file a petition for writ of mandamus in an intermediate appellate court. See TEX. R. APP. P. 52.1;

In re Medina, 04-19-00041-CR, 2019 WL 360534, at *1 (Tex. App.—San Antonio Jan. 30, 2019,

no pet.).

           After considering the petition, this court concludes relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM

Do not publish


1
  This proceeding arises out of Cause Nos. 2019CR6484, 2019CR6485, 2019CR6494, & 2019CR6495, styled The
State of Texas v. Kevin Debnam, pending in the 187th Judicial District Court, Bexar County, Texas, the Honorable
Stephanie R. Boyd presiding.